DETAILED ACTION
Claims 1-4, 6, 8-11, 14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folgner et al. (US 2012/0189273) in view of Bernstein et al. (US 2016/0277802), and further in view of Alexander (US 2018/0152736).

Claim 1, Folgner teaches a method for processing live streaming clips, comprising: 
acquiring an intercepted live streaming clip (i.e. live broadcast) (p. 0021);
determining a score (i.e. single-valued score) of the live streaming clip based on the live streaming clip and a scoring mechanism (i.e. twitter term count, crowd sourced responses), said determining comprising determining the score of the live streaming clip 
presenting the live streaming clip based on the score of the live streaming clip (fig. 1); 
playing the live streaming clip in response to receiving an on-demand request for the live streaming clip (i.e. selecting top moments from viewer) (p. 0065, 0069);
“recording an interactive operation on the live streaming clip” (i.e. displaying histogram) (fig. 1; p. 0029-0030, 0065).
Folgner is not entirely clear in teaching a method for processing live streaming clips, comprising: 
detecting whether or not a user corresponding to the live streaming clip is in a live streaming; and
based on the user being in a live-streaming, sending an interactive operation record of the live streaming clip to the user, and/or displaying that the user is in the live-streaming in a live streaming interface of the live streaming clip;
“to make a user corresponding to the live streaming clip to obtain feedback effects from other user in real time, wherein the interactive operation is performed by the other user when watching the live streaming clip and the feedback effects comprise live streaming media contents of the interactive operation””;
after displaying that the user is in the live-streaming in the live streaming interface of the live streaming clip, in response to receiving a trigger operation to a head portrait of the user displayed on the live streaming interface, switching to a real-time live streaming interface of the user.
Bernstein teaches a method for processing live streaming clips, comprising: 
detecting whether or not a user corresponding to the live streaming clip is in a live streaming (i.e. going live message 305) (fig. 3A; p. 0060); and
based on the user being in a live-streaming, sending an interactive operation record of the live streaming clip to the user, and/or displaying that the user is in the live-streaming in a live streaming interface of the live streaming clip (i.e. going live message 305) (fig. 3A; p. 0060);
“to make a user corresponding to the live streaming clip to obtain feedback effects (i.e. signals of appreciation) from other user in real time, wherein the interactive operation is performed by the other user when watching the live streaming clip, and the feedback effects comprise live streaming media contents of the interactive operation” (p. 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided user going live as taught by Bernstein to the system of Folgner to allow for notifications to be sent to users about live content (p. 0060).
Alexander teaches a method for processing live streaming clips, comprising: 
after displaying that the user is in the live-streaming in the live streaming interface of the live streaming clip (i.e. 403a), in response to receiving a trigger operation to a head portrait (i.e. selecting 403a) of the user displayed on the live streaming interface, switching to a real-time live streaming interface of the user (i.e. switching to 403a feed) (fig. 4-5; 0053-5560).


Claim 8 is analyzed and interpreted as an apparatus of claim 1.
	
Claim 14 recites “a non-transitory computer-readable storage medium having a computer instruction stored thereon, when the computer instruction being executed by a processor” to perform the steps of claim 1.  Folgner inherently discloses “a non-transitory computer-readable storage medium having a computer instruction stored thereon, when the computer instruction being executed by a processor” to perform the steps of claim 1.

Claim 2-4, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folgner et al. (US 2012/0189273) in view of Bernstein et al. (US 2016/0277802), and further in view of Alexander (US 2018/0152736), and further in view of Bloch et al. (US 2015/0181301).
 
Claim 2, Folgner teaches the method according to claim 1, wherein said acquiring an intercepted live streaming clip comprising:
acquiring the live streaming clip of a current live streaming in response to an interception application request for the current live streaming (i.e. when score breaks threshold, the live content will be extracted) (p. 0022); and/or
Folgner is silent regarding the method according to claim 1, wherein said acquiring an intercepted live streaming clip comprising:
detecting a current singing live streaming, and acquiring the live streaming clip comprising a complete song live streaming clip in the current singing live streaming.
Bloch teaches the method according to claim 1, wherein said acquiring an intercepted live streaming clip comprising:
detecting a current singing live streaming, and acquiring the live streaming clip comprising a complete song live streaming clip in the current singing live streaming (i.e. capturing song from live concert) (p. 0049).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided song extraction as taught by Bloch to the system of Folgner to allow for a library of segments to view from live content (p. 0049).

Claim 3, Folgner teaches the method according to claim 1, wherein said determining the score of the live streaming clip comprising:
determining the score of the live streaming clip based on the live streaming vocal audio and the scoring mechanism (i.e. twitter term counts or crowd sourced response) (p. 0022, 0029-0030).
Folgner is silent regarding the method according to claim 1, wherein said acquiring an intercepted live streaming clip comprising:
in response to the live streaming clip being a song live streaming clip, extracting live streaming vocal audio from audio data of the live streaming clip.
Bloch teaches the method according to claim 1, wherein said acquiring an intercepted live streaming clip comprising:
in response to the live streaming clip being a song live streaming clip, extracting live streaming vocal audio from audio data of the live streaming clip (i.e. capturing song from live concert) (p. 0049).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided song extraction as taught by Bloch to the system of Folgner to allow for a library of segments to view from live content (p. 0049).

Claim 4, Folgner is not entirely clear in teaching the method according to claim 1, wherein said playing the live streaming clip comprising:
acquiring a latest on-demand record for the live streaming clip on a third-party electronic device corresponding to the on-demand request in response to receiving the on-demand request for the live streaming clip;
determining a stopping position of a previous audiovisual playing for the live streaming clip on the third-party electronic device based on the on-demand record; and
playing the live streaming clip starting from the stopping position of the previous audiovisual playing continually.
Bloch teaches the method according to claim 1, wherein said playing the live streaming clip comprising:
acquiring a latest on-demand record (i.e. highlight segments) for the live streaming clip on a third-party electronic device corresponding to the on-demand 
determining a stopping position of a previous audiovisual playing for the live streaming clip on the third-party electronic device based on the on-demand record (i.e. segment times) (p. 0021-0024); and
playing the live streaming clip starting from the stopping position of the previous audiovisual playing continually (i.e. next playing next segment) (fig. 1; p. 0021-0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided song extraction as taught by Bloch to the system of Folgner to allow for a library of segments to view from live content (p. 0049).

Claim 9 is analyzed and interpreted as an apparatus of claim 2.
Claim 10 is analyzed and interpreted as an apparatus of claim 3.
Claim 11 is analyzed and interpreted as an apparatus of claim 4.

Conclusion
Claims 1-4, 8-11, 14 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200404344 A1	Bathory; Zoltan
US 20200099960 A1	Yu; Chuan et al.
US 20190207993 A1	Xu; Chenyong


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        3/9/2022